DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over by Agrawal et al. (US 2017/0055880) in view of Thangappan et al. (US 2018/0005386). 

Regarding claims 1 and 6, Agrawal discloses a system comprising a shoe, with a sensor, which detects motion. See paragraphs 0034 and 0036. 

Agrawal discloses wherein the sensors send data to an external device, which receives the data, and comprises a storage with walking model information, and presents this information to a user to aid in walking. See paragraphs 0035 and 0037. Agrawal discloses wherein the external device updates the model (i.e. correction information). See paragraph 0072-0073. 

Agrawal does not claim all the exact hardware and software elements claimed by applicant (e.g. second and third transmission units, reception units, etc.). However, it is established to modularize and distribute functioning among software and hardware, as is disclosed by Thangappan in paragraph 0061. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to consider various distribution schemes with the Agrawal system, as it would produce no unexpected results – i.e. the system would use the established hardware for computer connections, storage, transmission, etc. It is long established to use such computer elements for their intended purpose, and when introduced into the Agrawal system, such concepts would not involve any new concepts, but would just be the expected use of established equipment, and the outcome would be predictable to one of ordinary skill in the art, and no unexpected results would ensue.  

Regarding claim 3, Agrawal discloses wherein the system comprises user features, which are utilized in the model generation. See paragraph 0056. 

Regarding claims 4, Agrawal discloses a second expert system which receives the data, and a second storage unit to store data, which generates correction information based on stored data, and transmits the data to the user including the corrected data. See paragraph 0047.   

Regarding claim 5, Agrawal discloses a control unit for generating feedback signals based upon the detected data, including sound and vibration, wherein the signals are transmitted from the management system to the shoe. See paragraphs 0041-0042. The use of numerous transmitting/reception modules would be obvious as described above with regard to claim 1. 

Arguments/Remarks
Applicant’s arguments/remarks dated 7/28/2022 have been fully considered. The arguments are addressed in the rejection above (the rejection is a KSR style rejection). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715